United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-2621
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                 Philip Jason Lampe

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                           Submitted: February 14, 2018
                             Filed: February 26, 2018
                                  [Unpublished]
                                  ____________

Before GRUENDER, MURPHY, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

      Philip Lampe directly appeals the sentence the district court1 imposed after he
pleaded guilty to conspiracy to distribute methamphetamine. His counsel has moved


      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
for leave to withdraw, and has filed a brief under Anders v. California, 386 U.S. 738
(1967), suggesting that the sentence is substantively unreasonable. In a pro se brief,
Lampe also appears to challenge the reasonableness of the sentence; he further
contests the district court’s drug-quantity calculation and states that he was tricked
into pleading guilty.

        After careful review, we conclude that the district court did not impose a
substantively unreasonable sentence. See United States v. Salazar-Aleman, 741 F.3d
878, 881 (8th Cir. 2013) (discussing appellate review of sentencing decisions). We
also conclude that Lampe’s drug-quantity challenge is foreclosed because he
stipulated to the drug quantity and resulting base offense level that the district court
used to determine the applicable Guidelines range. See United States v. Nguyen, 46
F.3d 781, 783 (8th Cir. 1995) (defendant who explicitly and voluntarily exposes
himself to specific sentence may not challenge that punishment on appeal). To the
extent Lampe asserts that he received ineffective assistance of counsel or that his
guilty plea was involuntary, we decline to consider these arguments on direct appeal.
See United States v. Umanzor, 617 F.3d 1053, 1060 (8th Cir. 2010) (if defendant did
not move to withdraw plea in district court, he may not challenge voluntariness of plea
for first time on direct appeal); United States v. McAdory, 501 F.3d 868, 872 (8th Cir.
2007) (this court ordinarily defers ineffective-assistance claims to 28 U.S.C. § 2255
proceedings).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues for appeal. Accordingly, we affirm the
judgment, and we grant counsel’s motion to withdraw.
                     ______________________________




                                          -2-